     Case 1:19-cv-00200-NONE-JDP Document 36 Filed 08/25/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KATHRYN ANN ELLIS,                             Case No. 1:19-cv-200-NONE-JDP (HC)
12                       Petitioner,                    ORDER DENYING RESPONDENT’S
                                                        MOTION TO WITHDRAW MOTION TO
13            v.                                        DISMISS WITHOUT PREJUDICE TO
                                                        FILING A NEW MOTION TO DISMISS
14       WARDEN OF CENTRAL CALIFORNIA
         WOMEN’S FACILITY,                              ECF No. 34
15
                         Respondent.                    ORDER DENYING PETITIONER’S MOTION
16                                                      FOR LEAVE TO FILE A SURREPLY
17                                                      ECF No. 33
18                                                      ORDER DIRECTING RESPONDENT TO
                                                        RESPOND TO THE MERITS OF THE
19                                                      PETITION
20
             Petitioner Kathyrn Ann Ellis, a state prisoner represented by counsel, seeks a writ of
21
     habeas corpus under 28 U.S.C. § 2254. ECF No. 1. The procedural history of this case is
22
     extensive.1 Before us now are respondent’s second motion to dismiss, ECF No. 30, petitioner’s
23

24   1
       Respondent moved to dismiss the petition, ECF No. 11, and we issued findings and
     recommendations to deny respondent’s motion to dismiss with leave to file a renewed (second)
25   motion to dismiss, ECF No. 24. The findings and recommendations were adopted by the district
26   judge assigned to this case. ECF No. 28. Respondent filed his second motion to dismiss, ECF
     No. 30, petitioner opposed the motion, ECF No. 31, respondent replied, ECF No. 32, and
27   petitioner moved for leave to file a surreply, ECF No. 33. Respondent moved to withdraw his
     second motion to dismiss without prejudice to filing a third motion to dismiss and opposed
28   petitioner’s motion for leave to file a surreply, ECF No. 34. Petitioner opposed respondent’s
                                                         1
     Case 1:19-cv-00200-NONE-JDP Document 36 Filed 08/25/20 Page 2 of 4

 1   motion for leave to file a surreply,2 ECF No. 33, and respondent’s motion to withdraw his second

 2   motion to dismiss without prejudice to filing a third motion to dismiss, ECF No. 34. For the

 3   reasons stated below, we will deny respondent’s motion to withdraw his second motion to

 4   dismiss, order respondent to file an answer addressing the merits of the petition that may include

 5   briefing on how to calculate statutory tolling in this case under Robinson v. Lewis, No. S228134

 6   (Cal. July 20, 2020), and deny petitioner’s motion for leave to file a surreply.

 7   Discussion

 8           Respondent moved to withdraw his second motion to dismiss without prejudice to refiling

 9   a third motion to dismiss in light of Robinson v. Lewis, No. S228134 (Cal. July 20, 2020), a

10   California Supreme Court decision announced after respondent filed his second motion to

11   dismiss. ECF Nos. 30, 34. Out of concerns for efficiency and equity, we will not grant

12   respondent a third opportunity to move to dismiss the petition.

13           However, because it appears that Robinson is relevant to the issue of statutory tolling at

14   hand here, we invite the parties to address Robinson’s effect on petitioner’s statutory tolling

15   arguments when they brief the merits of this case. In doing so, the parties should provide the

16   court with an updated calculation of the total amount of statutory tolling that they maintain is due

17   to petitioner.

18           Despite the extensive briefing on the statute of limitations in this case, the issue of

19   timeliness remains unresolved, and additional briefing would not guarantee that the matter would

20   be easily settled. Another avenue is available to us: In appropriate circumstances, a district court
21   may direct the parties to brief the merits of the case. See Franklin v. Johnson, 290 F.3d 1223,

22   1232 (9th Cir. 2002) (“Procedural bar issues are not infrequently more complex than the merits

23   issues . . . so it may well make sense in some instances to proceed to the merits if the result will

24   be the same.”); Van Buskirk v. Baldwin, 265 F.3d 1080, 1083 (9th Cir. 2001) (“For the purposes

25

26   motion to withdraw the second motion to dismiss without prejudice to filing a third motion to
     dismiss. ECF No. 35.
27   2
       Petitioner fashioned this filing as a “request.” Petitioner is again reminded to label any future
     requests as a “motion.” See ECF No. 20 at 1. If petitioner has any questions regarding proper
28   filing procedures, she may contact the clerk’s office.
                                                         2
     Case 1:19-cv-00200-NONE-JDP Document 36 Filed 08/25/20 Page 3 of 4

 1   of this case we do not need to reach the complex questions lurking in the time bar of the

 2   AEDPA.”); McCoy v. Soto, No. 15-cv-1578, 2017 WL 2644837, at *3 (E.D. Cal. June 20, 2017)

 3   (“In the instant case, it appears that judicial economy will be better served by adjudicating

 4   Petitioner’s claims on the merits.”). Therefore, in the interests of judicial economy, we will order

 5   respondent to address to the merits of the petition. Petitioner, in her response, may address both

 6   respondent’s merits and procedural arguments.

 7           In light of the foregoing, we will deny petitioner’s motion for leave to file a surreply to

 8   respondent’s second motion to dismiss. ECF No. 33. Neither the Local Rules of this court nor

 9   the Federal Rules of Civil Procedure provide the right to file a surreply. Local Rule 230 provides

10   for a motion, an opposition, and a reply. The court “generally views motions for leave to file a

11   surreply with disfavor.” Garcia v. Biter, 195 F. Supp. 3d 1131, 1134 (E.D. Cal. 2016). A district

12   court may allow a surreply to be filed, but only “where a valid reason for such additional briefing

13   exists, such as where the movant raises new arguments in its reply brief.” Hill v. England, No.

14   CV-F-05-869 REC/TAG, 2004 U.S. Dist. WL 3031136, at *1 (E.D. Cal. Nov. 8, 2005) (citing

15   Fedrick v. Mercedes-Benz USA, LLC, 366 F. Supp. 2d 1190, 1197 (N.D. Ga. 2005). Here,

16   petitioner sought leave to brief two recent cases: Smith v. Davis, 953 F.3d 582 (9th Cir. 2020) and

17   Robinson. We decline to grant respondent leave to brief Smith because respondent relied on

18   Smith in his motion to dismiss. See ECF No. 30 at 11, 14, 15. Petitioner had, but did not take,

19   the opportunity to respond to respondent’s Smith arguments in her opposition. See generally ECF

20   No. 31. Moreover, petitioner will have an opportunity to respond to respondent’s Robinson
21   arguments in her forthcoming briefing.

22   Order

23              1. Respondent’s motion for leave to withdraw the second motion to dismiss without

24                  prejudice to filing a third motion to dismiss is denied. ECF No. 34.

25              2. Petitioner’s motion for leave to file a surreply is denied. ECF No. 33.

26              3. Within sixty days of the date of service of this order, respondent must file an
27                  answer addressing the merits of the petition. In the answer, respondent may raise

28
                                                        3
     Case 1:19-cv-00200-NONE-JDP Document 36 Filed 08/25/20 Page 4 of 4

 1                 arguments addressing how to calculate the statute of limitations in light of

 2                 Robinson.

 3              4. Respondent must file all transcripts and other documents necessary for resolving

 4                 the issues presented in the petition within sixty days of the date of service of this

 5                 order. See R. Governing § 2254 Cases 5(c).

 6              5. Petitioner may file a response within thirty days of the date of service of

 7                 respondent’s filing and address how to calculate the statute of limitations in light

 8                 of Robinson therein.

 9
     IT IS SO ORDERED.
10

11
     Dated:     August 24, 2020
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14   No. 206.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
